Citation Nr: 1510774	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for a skin disorder of the lower extremities, to include as due to herbicide exposure and as secondary to a service-connected anxiety disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from June 1968 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of that proceeding is associated with the Virtual VA file.

In February 2014, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board previously remanded the case in February 2014 to afford the Veteran a VA examination in connection with his claim.  The Veteran was subsequently provided a VA examination in March 2014 at which time the diagnoses were listed as eczema and stasis dermatitis.  Although the examiner indicated that stasis dermatitis was related to the vascular system rather than being an actual skin disorder, he did not address whether that disorder may be related to the Veteran's military service.  He also indicated that the Veteran's eczema was inactive during the examination, but did provide any etiological opinion with regard to that diagnosis either. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

In addition, the remand directives had stated that the examiner should provide an opinion on whether the Veteran's current skin disorder was secondary to his service-connected anxiety disorder.  However, the examiner provided no opinion on that theory of entitlement.  Instead, he opined as to whether the Veteran's skin disorder was a preexisting condition that was aggravated by active service.  The Board notes that this theory of entitlement has not been raised by the record or the Veteran.

For these reasons, the Board finds that an additional medical opinion is needed to adjudicate the claim.

The Veteran has also asserted that his skin condition is related to his exposure to herbicides during his military service.  During the November 2013 hearing, he testified that he set foot in Vietnam before he was shipped out to the carrier.  The Veteran's service personnel records show that he was stationed aboard the USS Bon Homme Richard (CVA-31) from September 1968 to June 1971, but the Veteran has not provided specific dates for his claimed visitation to Vietnam.  Therefore, on remand, the AOJ should offer the Veteran the opportunity to provide additional information regarding his alleged service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide further information concerning the approximate dates of when he believes that he set foot in Vietnam before being shipped off to the USS Bon Homme Richard (CVA-31).

The AOJ should then make all necessary attempts to verify whether the Veteran set foot in Vietnam.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin disorder affecting his legs.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that has been present during the appeal period.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and assertions.  

The Veteran has claimed that he sustained chemical burns on his legs during service.  The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any skin disorder that has been present during the appeal period or within close proximity thereto (even if it has since resolved).  

For each diagnosis, including eczema and stasis dermatitis, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to his military service.  He or she should also opine as to whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected anxiety disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

